Citation Nr: 1824776	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-23 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The RO adjudicated the thoracic and lumbar spine separately; however, the Board has consolidated the issues for the sake of judicial economy.

The Board has determined that a new and material evidence analysis is proper for the thoracolumbar spine disability as it was previously adjudicated and denied by the RO in September 2002.  The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board issued a Remand in November 2016 ordering further development and adjudication. 

The Veteran expressed disagreement with a March 2017 rating decision.  In pertinent part, the RO continued a 30 percent disabling rating for ischemic heart disease and a 20 percent rating for diabetes mellitus.  The same decision also denied service connection for cervical spine degenerative disc disease.  See August 2017 Rating Decision.  The RO acknowledged receipt of the NOD and is working on the pending issues.  Thus, the Board will take no action with regard to these issues.

The issue of service connection for posttraumatic stress disorder and "other mental condition per Clemons" has been raised by the record in an August 2017 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  A September 2002 rating decision denied service connection for thoracic and lumbar spine injury; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision. 

2.  The evidence submitted since the September 2002 rating decision is relevant and probative of the issue of service connection for thoracolumbar spine disability at hand.

3.  A chronic thoracolumbar spine disability was not shown during service; arthritic changes of the thoracolumbar spine were not present until many years thereafter, and it is not shown to be related to his military service.


CONCLUSIONS OF LAW

1. The September 2002 rating decision, which denied service connection for thoracic and lumbar spine injury, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the September 2002 rating decision, which denied service connection for thoracic and lumbar spine injury, is new and material and the claim is reopened.   38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria are not met for entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

New and Material

The Veteran seeks to reopen previously denied claims of service connection for thoracic and lumbar spine injury.  In pertinent part, a September 2002 rating decision, denied the claim for thoracic spine injury on the basis that there was no such documented injury during service.  The lumbar spine disability was denied on the basis that there was no chronic disability shown to have existed at discharge.  The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  VA also did not become aware of the existence of new VA treatment within one year of that decision.  Turner v. Shulkin, No 16-1171 (February 8, 2018).  Accordingly, that decision is final.  38 U.S.C. § 7105.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the prior denial there was evidence of an in-service injury to the lumbar spine, but no evidence of thoracic or lumbar spine disabilities as the Veteran failed to report of the scheduled VA examinations.  Since the 2002 rating decision, new evidence has been added to the record that is material to the Veteran's claims.  Notably, the Veteran has been diagnosed with thoracic spine mild chronic hypertrophic spondylosis, lumbar spine hypertrophic spondylosis, and arthritic changes of the thoracic spine.  This evidence was not before the RO in 2002 and it is not cumulative or redundant evidence then of record.  It contains evidence of current thoracolumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claims.  It cures an evidentiary defect which existed at the time of the prior denial, namely, the lack of a diagnosed disability.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim for thoracolumbar spine disability must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.   38 C.F.R. § 3.303(d). 

Certain conditions, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The question of whether the Veteran has a thoracolumbar spine disability is not in dispute.  He has been diagnosed with thoracic spine mild chronic hypertrophic spondylosis, lumbar spine hypertrophic spondylosis, and arthritic changes of the thoracic spine.  See e.g. July 2010 report of VA examination and April 2014 x-ray.   What is in dispute, however, is whether this disability incepted during his service or is otherwise related or attributable to his service.  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against such a finding.  

The Veteran contends he injured his thoracic and lumbar spine during a helicopter crash during service in the Republic of Vietnam.  The Veteran's service treatment records do show he crashed a helicopter in November 1969.  The Veteran complained of mild back pain.  X-rays of the spine were negative for a fracture.  The Veteran was diagnosed with muscle spasm.  X-rays taken a week after the initial accident were negative for any changes.  He complained of persistent back pain in December 1969.  The Veteran denied any back pain on his February 1971 report of medical history taken at separation and the corresponding examination was negative for any back/spinal disabilities.    

The Board is aware the Veteran maintains that he did not report his back issues at separation because he did not want his separation to be delayed.  However, to the extent the Veteran is asserting that he has had continuing or ongoing problems with his thoracolumbar spine since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, there were no further complaints or treatment for back pain in service after December 1969 and as indicated previously, the separation examination was negative for objective clinical finding such as a pertinent diagnosis of a thoracolumbar disability.  Also realize that this notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic" according to 38 C.F.R. § 3.309(a), and arthritis is such a condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

The Veteran's service ended in 1971 and the first post-service documented finding of spondylosis of the thoracic and lumbar spine was in 2010, some 39 years after service.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, almost four decades, following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As a chronic (meaning permanent) thoracolumbar spine disability was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible medical evidence, to include after the Veteran was examined by VA in 2010.  

After reviewing the record, to include the service treatment records and post-service VA medical records, and with consideration of the Veteran's statements, the VA examiner in July 2010 opined that the Veteran's thoracic and lumbar spine hypertrophic spondylosis was consistent with the natural aging process and superimposed by a body mass index (BMI) of 33.8. The examiner further opined that such condition was not caused by or related to the muscular strain sustained in service as it resolved at the time of military service.  

The Board realizes the Veteran is competent to report symptoms of pain in his thoracolumbar spine.  The question for the Board, however, is whether there is competent evidence establishing an etiological link between the specific diagnoses and service.  These are complex diagnoses requiring medical training, credentials, and expertise to competently diagnose and assess as to etiology.  Consequently, the Veteran's lay observations as to pain-related symptoms do not equate to competent medical evidence for service connection purposes.

A chronic thoracolumbar spine disability was not diagnosed during service or for decades thereafter.  The competent and credible medical evidence of record does not support a finding that the condition is related or attributable to the Veteran's active duty service.  Accordingly, service connection for thoracolumbar spine disability must be denied.  38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for thoracolumbar spine disability is granted.

Service connection for thoracolumbar spine disability is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


